Exhibit 99.1 NEWS PURE Bioscience Reports 2013 Fiscal First Quarter Financial Results SAN DIEGO (December 12, 2012) – PURE Bioscience (NASDAQ: PURE), creator of the patented silver dihydrogen citrate (SDC) antimicrobial, today reported financial results for the fiscal first quarter ended October 31, 2012. Revenues for the fiscal first quarter of 2013 were $110,000, compared with revenues of $257,000 for the fiscal first quarter of 2012. Total operating costs and expenses for the fiscal first quarter of 2013 were $1.9 million, a decrease of $700,000 compared to fiscal first quarter 2012 operating costs and expenses of $2.6 million.The loss from operations for the fiscal first quarter of 2013 was $1.8 million, a decrease of $600,000 compared to the fiscal first quarter 2012 loss from operations of $2.4 million. The net loss for the fiscal first quarter of 2013 was $2.2 million or $0.25 per share, compared with a net loss of $2.4 million, or $0.47 per share, in the fiscal first quarter of 2012. During the 2013 fiscal first quarter, the Company completed an underwritten public equity offering resulting in net proceeds of approximately $4.2 million, providing funds to extinguish bridge loan debt of approximately $1.3 million and for future working capital. As of October 31, 2012, the Company had cash and cash equivalents of approximately $2.5 million. “The fiscal first quarter of 2013 was a transition quarter in which we successfully completed our plan to maintain our NASDAQ Capital Market listing by completing a reverse stock split and closing the public equity offering,” said Michael L. Krall, President and CEO of PURE Bioscience.“Looking ahead to calendar year 2013, we are focused on executing on our business plan to commercialize the PURE technology into various channels in the market place, including potential use in food service and food processing facilities and also in medical and educational facilities.” About PURE Bioscience, Inc. PURE Bioscience, Inc. develops and markets technology-based bioscience products that provide solutions to numerous global health challenges, including Staph (MRSA). PURE’s proprietary high efficacy/low toxicity bioscience technologies, including its silver dihydrogen citrate-based antimicrobials, represent innovative advances in diverse markets and lead today’s global trend toward industry and consumer use of “green” products while providing competitive advantages in efficacy and safety.Patented SDC is an electrolytically generated source of stabilized ionic silver, which formulates well with other compounds.As a platform technology, SDC is distinguished from competitors in the marketplace because of its superior efficacy, reduced toxicity and the inability of bacteria to form a resistance to it. PURE is headquartered in El Cajon, California (San Diego metropolitan area).Additional information on PURE is available at www.purebio.com. This press release includes statements that may constitute "forward-looking" statements, usually containing the words "believe," "estimate," "project,” "expect" or similar expressions. These statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Forward-looking statements inherently involve risks and uncertainties that could cause actual results to differ materially from the forward-looking statements. Factors that would cause or contribute to such differences include, but are not limited to, the Company’s cash position and liquidity requirements, the Company’s failure to implement or otherwise achieve the benefits of its proposed initiatives and business plans, acceptance of the Company's current and future products and services in the marketplace, the ability of the Company to develop effective new products and receive regulatory approvals of such products, competitive factors, dependence upon third-party vendors, and other risks detailed in the Company's periodic report filings with the Securities and Exchange Commission. By making these forward-looking statements, the Company undertakes no obligation to update these statements for revisions or changes after the date of this release. PURE Bioscience Investor Contact: Don Markley, Senior Vice President LHA (310) 691-7100 dmarkley@lhai.com Pure Bioscience, Inc. Consolidated Balance Sheets October 31, July 31, (Unaudited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepaid expenses Total current assets Property, plant and equipment, net Patents, net Total assets $ $ Liabilities and stockholders' equity Current liabilities Accounts payable $ $ Loan payable, net - Deferred revenue - Accrued liabilities Derivative liability Total current liabilities Deferred rent Total liabilities Commitments and contingencies Stockholders' equity Preferred stock, $0.01 par value: 5,000,000 shares authorized, no shares issued - - Common stock, $0.01 par value: 100,000,000 shares authorized 10,986,170 issued and outstanding at October 31, 2012, and 6,644,555 issued and outstanding at July 31, 2012. Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ Pure Bioscience, Inc. Consolidated Statements of Operations (Unaudited) Three months ended October 31, Net product sales $ $ Operating costs and expenses Cost of goods sold Selling, general and administrative Research and development Total operating costs and expenses Loss from operations ) ) Other income (expense) Change in derivative liability - Interest expense ) - Interest income - Other (expense) income, net ) - Total other (expense) income ) Net loss $ ) $ ) Basic and diluted net loss per share $ ) $ ) Shares used in computing basic and diluted net loss per share
